DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because it appears that some text is missing in the clause “the cleaning cloth is arranged at the internal surface a, wherein the internal surface …” in the amended claim 16.
Claim 19 is indefinite and could not be properly understood because it is not clear how a material of the wiper be a polymer member.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18, 20 and 21 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bobrosky et al (US 2007/0020020).
Bobrosky et al teach a cleaning device comprising:
A cleaning cloth (116, 416, 616) comprising materials as claimed;
A handle (104, 404, 604); and 
A cleaning implement depending from handle and comprising a viper (114, 414, 614, Figures 8A-C) as claimed.
The viper is disclosed as having the ridges, an open end, internal region and a flexible region as claimed.
The cleaning cloth removably disposed on the wiper.
A first portion of the cleaning cloth covers an external region of the wiper and a second portion of the cleaning cloth is arranged at the internal surface of the viper. The internal surface and the portion of the cleaning cloth at the internal surface clean the article during the use of the device.
	See entire document, especially Figures 1-8C and the related description and the disclosure at [0021-42].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobrosky et al (US 2007/0020020) in view of Nekmard et al (US 2006/0234899).
The claim is indefinite and could not be properly understood.
Bobrosky et al do not specifically teach the viper as a molded polyurethane article.
However, Nekmard et al teach that cleaning implements made from molded polyurethane were known and beneficial in the art of cleaning implements.
It would have been obvious to an ordinary artisan at the time the invention was filed to make the viper of Bobrosky et al from molded polyurethane in order to use a known material for its known purpose since Nekmard et al teach that .

Response to Arguments
Applicant's arguments filed 01/18/2021 have been fully considered but they are not persuasive.
The applicants amended the claims and allege that the amended claims are allowable.
This is not persuasive for the reasons provided above.
	With respect to the rejection of claim 19 under 35 USC 112 the applicants allege that they amended the claim to obviate the rejection.
However, no amendment has been made to claim 19.
The rejection is maintained.
With respect to the rejection of claims 16-21 over Bobrosky et al the applicants allege that Bobrosky et al do not teach that a wiper having an internal surface configured to clean an article received within the internal region of the wiper.
This is not persuasive because at least the device shown on Figure 7 is capable of the recited intended use of the claimed device due to the malleable properties of part 614, which is covered by the cleaning cloth 616. Application of pressure by the handle 604 to the cleaning head 602 will result in the article to be cleaned at least partially received in the area 704.

    PNG
    media_image1.png
    596
    663
    media_image1.png
    Greyscale

Please, see Figures 4 and 5 of Bobrosky et al illustrating the changing the shape of the cleaning head 402, the malleable part 414 and cleaning cloth 416.


    PNG
    media_image2.png
    967
    732
    media_image2.png
    Greyscale



Such is readable on what is claimed.
The applicants further allege that Bobrosky does not teach that the cleaning cloth is configured to overlap an internal surface of the pocket.
This is not persuasive at least because the claims do not even limited to the argued limitation.
The claims merely require:
 “a cleaning cloth removably disposed on the wiper, wherein a first portion of the cleaning cloth covers an external region of the wiper and a second portion of the cleaning cloth is arranged at the internal surface a, wherein the internal surface and the portion of the cleaning cloth at the internal surface are configured to receive and clean the article”.
Such will be present in the Bobrosky et al during cleaning.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711